Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. Claims 1-12 and 17-20 are rejected. Claims 13-16 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of the species of Compound 37 in the reply filed on January 31st, 2022 is acknowledged.

As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of Compound 37 appears allowable. Therefore, according to MPEP 803.02: should the elected species be found allowable, the examination of the Markush-type claim will be extended. If the examination is extended and a non-elected species found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. The examination of the Markush-type claims has been extended to include the species cited below under 35 USC 102, which are not allowable.  
As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held withdrawn from further consideration. Claims 1-20 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since the nonelected species has been found not allowable, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. Claims 1-12 and 17-20 read on the elected species and are 
  
Claims 13-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on June 23rd, 2020 and March 1st, 2021.

Claim Objections
The term “ortopilutamide (fluridil)” at the end of claim 2 appears to be a typographical error that should refer to “or topilutamide (fluridil)”.
The word “is” is missing before “any integer” in each definition of claim 3.
Claim 3 does not end in a period.
Claims 19 and 20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to claims in the alternative only.  See MPEP § 608.01(n).  
It is suggested that Applicant amend claims 19 and 20 to add “w/w” after the recited percentages. While a person having ordinary skill in the art would recognize the implication, the suggestion would make the meaning explicit.

Improper Markush Grouping
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a “single structural 
Claims 1-12 and 17-20 are rejected under improper Markush grouping as the claims contain an improper grouping of alternatively useable species.  
In the present case, at least (1) applies. It cannot be said that all members of the Marksuh group have a single structural similarity. The instant formula I contains three components where the group L is a linker molecule that does not have any limitations (at least within claim 1) on its structural identity. The component ARA is defined as an AR antagonist that similarly would not require any structural commonality since, for example, the various options listed in dependent claim 2 possess a wide variety of structures including the following options depicted on page 10 of the specification:

    PNG
    media_image1.png
    409
    525
    media_image1.png
    Greyscale
.
While RU58841 and Compound ARA1 possess two rings in common and methoxybenzyl lactum has a ring in common, the additional options depicted do not contain any significant structural overlap. Similarly, the component EE is defined as “an AR elimination promoter or elimination enhancer element” where at least dependent claims 6, 7, 8 and 10-12 each recite structural options with no significant overlap between them. 
The various permutations and options falling within the scope of the instant claims are not recognized to belong to the same physical or chemical class or to the same art-recognized class. For example, in the US classification system compounds containing 5 membered nitrogen containing heteroaryl groups are classified in class 548, whereas compounds containing 6 membered nitrogen containing heteroaryl groups are classified in class 544 (multiple nitrogen containing heteroaryl groups) and class 546 (single nitrogen containing heteroaryl groups). Heteroaryl groups which do not contain nitrogen, but contain oxygen or sulfur are classified in class 549.  
Therefore, it cannot be said that all members of the Markush group have a single structural similarity with respect to the functional groups present 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 8, 10-12, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as indefinite based on the option “methoxybenzyl lactam”. This does not appear to be an IUPAC name since neither the methoxy nor benzyl groups are labeled with substitution position. Furthermore, the noted name does not appear to have an established usage in either the art or the specification. The specification provides a structure for “Methoxybenzyl lactum” on page 10 as part of the table; however, no such description for the limitation of claim 2 appears in the specification. For these reasons, the meaning of the chemical name is unclear.
Claim 3 is rejected as indefinite based on the linker molecule structures. There are multiple issues with claim 3. First, parent claim 1 recites that “L is a linker molecule” whereas dependent claim 3 presents a formula (II) where n can be zero and both terminal groups R1 and R2 can be hydrogen. It is unclear how H-H can be transformed into a “linker molecule” 

    PNG
    media_image2.png
    72
    222
    media_image2.png
    Greyscale
.
It is unclear how much the structure above can be modified or which positions can be modified to serve as a linker. The simplest interpretation would be that a hydrogen atom on either the carboxylic acid or amino group can be eliminated to connect to ARA and EE. It is unclear, however, whether the claims should be interpreted to encompass substitution on the methylene groups where, for instance, both ARA and EE could replace a hydrogen on the carbon adjacent to the carboxylic acid. Furthermore, it is unclear if the structure as drawn is merely a starting “reactant” for connecting ARA and EE where, for instance, the carboxylic acid could be condensed with a non-oxygen heteroatom group to result in an amide, etc. Besides the various questions above, the specification provides the following description on page 11:

    PNG
    media_image3.png
    97
    824
    media_image3.png
    Greyscale

The specification notes “Typically, this attachment is a covalent attachment” that would suggest that non-covalent attachments are permissible. While claim 1 draws bonds between ARA and L and EE and L, it is unclear if Applicant is attempting to have structures in claim 3 additionally embrace non-covalent interactions such as salt formation with a carboxylic acid, basic amine, etc. 
	Claim 6 is rejected as indefinite for largely similar reasons to claim 3. Claim 6 recites “the adamantane moiety is formula XI” where it is unclear how the various options are permitted to be attached to the rest of the 
	Claims 8 and 10-12 are rejected as indefinite for largely similar reasons to claim 3. Claim 8 recites “the HIF-1α moiety is formula XII” where it is unclear how the various options are permitted to be attached to the rest of the molecule. For instance, R8 in formula (XI) can be COOH where it is unclear if the carboxylic acid moiety can be modified by reaction with an amine to form an amide or if only formation of esters would be permitted. It is unclear if Applicant is attempting to define moieties as types of product-by-process structures where a compound of formula (XII) is used as a reactant. The option where R8 is R9C(O)R10 would appear to lean towards a product-by-process since R10 is defined as halogen and an acyl halide would typically be used as reactant to form esters, amides, etc. The option where R5 is hydrogen, however, would lean against product-by-process limitations since the structural portion containing R8 would not contain functional groups that could be directly manipulated to result in connections to a linker group. This issue further extends to whether a point of connection can be made anywhere on the structure shown in formula (XII). It is unclear if claim 8 would embrace covalent connections through the thiazole ring, modification of the hydroxyl group, etc. Claims 10-12 are rejected for the 
Claims 19 and 20 contain the trademark/trade name Transcutol. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular compound and, accordingly, the identification/description is indefinite.
Claims 19 and 20 are further rejected as indefinite since they are each currently two sentences. Each claim contains a period after “alcohol”. It is unclear if the portion following the first period should be considered claim limitations.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites “wherein the AR antagonist includes” a particular list. As noted in MPEP 2111.03(I):
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)
 
In this situation, the explicit language of claim 2 would only appear to be noting that the options listed in claim 2 fall within the scope of claim 1 rather than limiting the AR antagonist to the particular options listed in claim 2. If Applicant intends for the list of claim 2 to be limiting, the language should recite, for instance, “wherein the AR antagonist is…” a particular list. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites “wherein the Boc-protected amino acid includes” a particular list. As noted in MPEP 2111.03(I):
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)
 
In this situation, the explicit language of claim 7 would only appear to be noting that the options listed in claim 7 fall within the scope of claim 5 rather than limiting the Boc-protected amino acid to the particular options listed in claim 7. If Applicant intends for the list of claim 7 to be limiting, the language should recite, for instance, “wherein the Boc-protected amino acid is…” a particular list. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2015/0119435 A1 by Crews et al.
Crews et al. teach the following compound in Figure 15:

    PNG
    media_image4.png
    223
    599
    media_image4.png
    Greyscale
.


    PNG
    media_image5.png
    145
    599
    media_image5.png
    Greyscale

The prior art further teaches the following example on page 50:

    PNG
    media_image6.png
    157
    498
    media_image6.png
    Greyscale
.
Flutamide corresponds to 2-methyl-N-[4-nitro-3-(trifluoromethyl)phenyl]propanamide, which is present in both structures above where a linker moiety is attached to one of the methyl groups of the isopropyl group in flutamide. Flutamide is an AR antagonist where instant claim 2 explicitly lists flutamide as an option (line 3). Each structure above further contains a linker that connects to an adamantane group where the structures above would meet the limitations of instant claims 4, 5, 6 (where claim 6 when R5 is considered either hydrogen or alkyl would read on the prior art structures) and 7-12 (where claims 7-12 limit options within claim 4 or 5 related to the E3 ligase recruiting moiety, Boc-protected amino acid or HIF-1α moiety but do not actually require that the eliminator promoter or enhancing element be the structures or options listed in claims 7-12). Regarding instant claim 3, at least the second structure depicted above would contain a linker corresponding to formula II where R1 is C1 alkyl, n is 2 and R2 is hydrogen. Regarding instant claim 17, this claim only appears to require the presence of the compound itself. .

Claim(s) 1-4, 9-12, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,013,012 by Cella John et al.
Cella John et al. teach the following compound in column 5:

    PNG
    media_image7.png
    436
    450
    media_image7.png
    Greyscale
.
The compound corresponds to sprironolactone where the acetyl group is replace with a –C(O)C7H15 (octanoyl) group. The compound is deemed to anticipate instant claims 1, 2, 3 (where claim 3 is rejected as indefinite formula (II) reduces to an absent group when n is 0 and R1 and R2 are hydrogen), 4 and 9-12 (where claims 9-12 limit the scope of non-hydrophobic tab options rather than requiring the compound have a non-hydrophobic tab group) since it contains the backbone of sprironolactone, a linker that can be considered a 

    PNG
    media_image8.png
    180
    823
    media_image8.png
    Greyscale

The specification does not place any structural limitations or properties that must be observed in order to be considered a “tag”. Since the prior art structure contains the only property that is recited as part of the structural portion (hydrophobicity), the prior art is deemed to anticipate the instant claims. Even if Applicant were to argue that the instant claims should be interpreted to require that a “hydrophobic tag” should function similarly to those that have been previously disclosed in the prior art accomplishing the same goal as Applicant, there is no standard on which to judge how similarly or effectively a compound would need to act in order to fall within the scope of the claims. For instance, hydrophobic moieties less effective than a common adamantane moiety would still appear to fall within the scope of claim 4; however, it is unclear how much effectiveness or properties would need to decrease in order for a compound to fall outside the scope of claim 4. There could be some arbitrary and undefined cut-off point or effectiveness would need to fall below the detection limit, which would result in further issues regarding which assays and which experimental detection techniques should be used. Regarding instant claims 17 and 18, the prior art teaches preparation in column 5, lines 43-60 involving work-ups with water, which is a pharmaceutically acceptable carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626